Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2. 	Claim 14 is objected to because of the following informalities:  the limitation the annotations associated being associated appears to be grammatically incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
3. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4. 	Claims 1-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea in the form of mental steps without significantly more. The claim(s) (representative claims 1, 19, and 32) recite(s)  a collection component that collects unannotated data samples for input to a machine learning model and stores the unannotated data samples in an annotation queue; a priority evaluation component that determines annotation priority levels for respective unannotated data samples of the unannotated data samples; and an annotation management component that selects, from amongst different annotation techniques, one or more of the different annotation techniques for annotating the respective unannotated data samples based the annotation priority levels associated with the respective unannotated data samples. These elements can practically be performed in the human mind.  This judicial exception is not integrated into a practical application because the claimed language is merely directed towards the abstract idea.  There is no language indicating integration of the abstract idea into a practical application. Representative claim 1, for example, requires the additional limitation/elements of a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory. The generic computer components are claimed to perform their basic functions of storing and processing. The recitation of the computer limitations amount to mere instruction to implement the abstract idea on the computer. Taking the additional elements individually and in combination, the computer components at each stage performs purely generic computer functions. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim(s) merely recite(s) language directed towards the abstract idea and does/do not include language that integrates the abstract idea into a practical application.  Accordingly, claims 1, 19, and 32 are not patent eligible.
	Claims 2-18 and 20-31 directly or indirectly depend on claims 1 and 19 respectively, reciting limitations/language adding to the abstract idea recited in claims 1 and 19, but fail to include claim language that integrates the abstract idea into a practical application, and thus they are not patent eligible for the same reasons set forth above for claims 1 and 19.
5. 	Claim 32 is rejected under 35 U.S.C. 101 because claim 32 is directed to non-statutory subject matter as follows. Claim 32 defines a machine-readable storage medium, comprising executable instructions embodying functional descriptive material. While the statement made at paragraph 0037 implies the instructions may be stored on machines, it does not actually define the machines being non-transitory. Thus, the claim does not define a non-transitory computer readable storage medium and is thus non-statutory for that reason in light of the notice in the Official Gazette dated February 23, 2010 regarding subject matter eligibility of computer readable media. Please note, in order to be useful in conveying information, propagating signals
necessarily store the information at least during the finite, transient period of the transmission, so that the language requiring the medium to be a "storage” medium does not clearly and unambiguously preclude the full scope of the claimed invention from encompassing a propagating signal per se. The examiner suggests amending the claim as follows: “A non-transitory computer-readable storage medium, comprising instructions [. . . ] or A computer-readable storage medium, comprising instructions [. . . ], since the specification specifically describes the computer-readable storage medium being non-transitory (See paragraph 0108).” Any amendment to the claim should be commensurate with its corresponding disclosure.
Notice re prior art available under both pre-AIA  and AIA 
6.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner’s Note
7. 	Examiner has cited particular columns and line numbers or figures in the references as
applied to the claims below for the convenience of the applicant. Although the specified citations
are representative of the teachings in the art and are applied to the specific limitations within the
individual claim, other passages and figures may apply as well. It is respectfully requested from
the applicant, in preparing the responses, to fully consider the references in entirety as potentially
teaching all or part of the claimed invention, as well as the context of the passage as taught by
the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. 	Claims 1-6, 11-17, 19-23, and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes, et al. (2020/0202171 A1).
10. 	Before advancing to the detailed claim rejections, it will be helpful to briefly describe
Hughes, et al. systems and methods for rapidly building, managing, and sharing machine learning models.  At paragraph 0004 Hughes, et al. state: “a method of managing lifecycle of machine learning models. In some aspects, the method comprises: receiving a set of unannotated data; requesting annotations of samples of the unannotated data to produce an annotated set of data; building a machine learning model based on the annotated set of data; deploying the machine learning model to a client system, wherein production annotations are generated; collecting the generated production annotations and generating a new machine learning model incorporating the production annotations; and selecting one of the machine learning model built based on the annotated set of data or the new machine learning model”.
	With regard to claim 1, Hughes, et al. (hereinafter “Hughes”) discloses a system, comprising: a memory that stores computer executable components, i.e.,; and a processor that executes the computer executable components stored in the memory (See for example, Figs. 1-2 and 6), wherein the computer executable components comprise: a collection component, i.e., information stack or database, that collects unannotated data samples for input to a machine learning model and stores the unannotated data samples in an annotation queue (See for example, paragraphs 0142 and  0189-0190); a priority evaluation component, i.e., sampling selection logic, that determines annotation priority levels for respective unannotated data samples of the unannotated data samples (See for example, paragraphs 0190-0191); and an annotation management component, i.e., sampling selection logic, that selects, from amongst 
	With regard to claim 2, the system of claim 1, wherein the different annotation techniques are selected from a group consisting of, a manual annotation technique, a supervised learning annotation technique, and a metadata extraction annotation technique (See for example, paragraphs 0152, 0206, and 0192).
	With regard to claim 3, the system of claim 1, wherein the priority evaluation component determines the annotation priority levels based on estimated confidence in the accuracy of inferences, i.e., predictions, that would be generated based on application of the machine learning model to respective unannotated data samples of the unannotated data samples (See for example, paragraphs 0168-0169, and 0191). 
	With regard to claim 4, the system of claim 3, wherein the annotation management component further selects a subset of the unannotated data samples for annotating based on the estimated degrees of confidence associated with the respective unannotated data samples (See for example, paragraphs 0191 and 0196).
	With regard to claim 5, the system of claim 1, wherein the different annotation techniques comprise a first annotation technique and a second annotation technique, and wherein the annotation component management component selects the first annotation technique for a first subset of the unannotated data samples based on association of the first subset with a first annotation priority level of the annotation priority levels (See for example, 0190-0191), and selects the second annotation technique for a second subset of the unannotated data samples based on association of the second subset with a second annotation priority level of the annotation priority levels (See for example, paragraph 0206 “annotating samples according to one or more of processes 300-80”).
With regard to claim 6, the system of claim 1, wherein the priority evaluation component further determines the annotation priority levels based on a quantity of annotated training data samples used to train the machine learning model that correspond to the respective unannotated data samples (See for example, paragraphs 0177, 0190-0191).
With regard to claim 11, the system of claim 1, wherein the computer executable components further comprise: an annotation component that facilitates applying the one or more different annotation techniques to the unannotated data samples to generate annotations for the respective unannotated data samples, thereby transforming the unannotated data samples into annotated data samples (See for example, item 612, in Fig. 6; and paragraph 0191).
With regard to claim 12, the system of claim 11, wherein the computer executable components further comprise: an annotation accuracy evaluation component that evaluates the annotations and determines levels of confidence in the annotations (See for example, paragraph 0191).
With regard to claim 13, the system of claim 12, wherein the annotation accuracy evaluation applies the machine learning model to the respective unannotated data samples to determine the levels of confidence in the annotations (See for example, paragraphs 0169 and 0175).
With regard to claim 14, the system of claim 12, wherein the computer executable components further comprise an active learning component further identifies a subset of the annotated data samples for reannotating based on the annotations associated being associated with a level of confidence that is below a threshold level of confidence and sends the subset back to the annotation queue (See for example, paragraphs 0199; and 0195).
With regard to claim 15, the system of claim 14, wherein the computer executable components further comprise: a feedback component that generates feedback information regarding the subset and facilitates rendering the feedback information at a device associated with an entity responsible for reviewing the subset (See for example, paragraphs 0172 and 0175).
With regard to claim 16, the system of claim 12, wherein the active learning component further identifies a subset of the annotated data samples associated with annotations with a confidence level that is above a threshold level of confidence and adds the subset to a set of annotated training data samples for training or updating the machine learning model (See for example, paragraph 0199; and item 616, in Fig. 6).
With regard to claim 17, the system of claim 16, wherein the computer executable components further comprise: a model development module that employs the set of annotated training data samples to train or update the machine learning model (See for example, items 614 and 616, in Fig. 7, and the associated text).
Claim 19 is rejected the same as claim 1 except claim 19 is a method claim.  Thus, argument similar to that presented above for claim 1 is applicable to claim 19.
Claims 20, 21, 23, 28, 29, 30, and 31 are rejected the same as claims 2, 3, 5, 11, 12, 14, and 16 respectively except claims 20, 21, 23, 28, 29, 30, and 31 are method claims.  Thus, arguments similar to those presented above for claims 2, 3, 5, 11, 12, 14, and 16 are respectively applicable to claims 20, 21, 23, 28, 29, 30, and 31.
With regard to claim 22, the method of claim 19, further comprising: selecting, by the system, a subset of the unannotated data samples for annotating based on the annotation priority levels associated with the respective unannotated data samples (See for example, paragraphs 0191 and 0196).
With regard to claim 32, (not disregarding the issue under 35 U.S.C. 101 identified above in paragraph 5) Hughes further discloses a machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations (See for example, paragraph 0057, 0226 or 0232), comprising: receiving unannotated data samples for input to a machine learning model configured to generate inferences, i.e., predictions, based on the unannotated data samples (See for example, paragraph 0168); determining priority levels for respective unannotated data samples of the unannotated data samples based in part on estimated degrees of confidence in accuracy of the inferences (See for example, paragraph 0191);
and selecting one or more annotation techniques for annotating the respective unannotated
data samples based on the annotation priority levels respectively associated therewith (the arguments presented above for claim 1 are not repeated herein, but are incorporated by reference).
11. 	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes ‘171 in view of Zhang, et al. (US 2021/0042916 A1).
12. 	With regard to claim 18, Hughes discloses all of the claimed subject matter as already addressed above in paragraph 10, and incorporated herein by reference. Hughes does not expressly call for wherein the data samples comprise medical images and wherein the machine learning model is configured to generate medical inferences regarding a medical condition or disease based on the medical images. However, Zhang, et al. (See for example, paragraphs 0008-0009, and 0023) teach this feature. Hughes and Zhang, et al. are combinable because they are from the same field of endeavor, i.e., labeling images and/or generating machine learning models, See for example 0023 and 0049).  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching as taught, and to do so would at least allow training the machine learning model with medical images, and as a result it may predict whether or not the medical image is indicative of a disease or disorder of the lung (See for example, paragraph 0009).   Therefore, it would have been obvious to combine Hughes with Zhang, et al. to obtain the invention as specified in claim 18.
Allowable Subject Matter
13. 	Claims 7-10 and 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if and overcoming the rejection under 35 U.S.C. 101 identified above in paragraph 4.
Conclusion
14. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Number 10,140,421 (See for example, Figs. 10A-10B and the associated text for medical scan annotating system); International Publication Number (WIPO) WO2018/104342 A1 (See for example, the Abstract); and US Patent Application Publication Number 2020/0380311 (See for example, paragraph 0044).
15. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/            Primary Examiner, Art Unit 2665